Citation Nr: 1732172	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-12 292 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for adhesive capsulitis and avascular necrosis of the right shoulder, also claimed as loss of use of the right upper extremity, due to failure to timely diagnose and treat septic arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, including service in Vietnam.  He received multiple decorations, including the Combat Infantryman's Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San, Juan, the Commonwealth of Puerto Rico.

This issue was previously presented to the Board in May 2011, at which time it was denied.  The Veteran subsequently appealed that denial to the United States Court of Appeals for Veterans Claims (Court), which issued a September 2012 memorandum decision vacating the Board's denial and returning this issue to the Board for further consideration.

In May 2013, the Board remanded this issue to the RO for further development.  After accomplishing further development, the RO continued the denial of the claim (as reflected in the September 2016 supplemental statement of the case (SSOC)) and returned this issue to the Board for further appellate consideration.


FINDING OF FACT

The evidence is at least evenly balanced with respect to whether the Veteran has an additional disability of adhesive capsulitis and avascular necrosis of the right shoulder that was proximately caused by VA's failure to timely diagnose and treat the Veteran's septic arthritis of the right shoulder.

CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for adhesive capsulitis and avascular necrosis of the right shoulder have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran was diagnosed by a private physician (fee basis) with septic arthritis on October 31, 2005.  He was referred to the VA and he underwent right shoulder incision and drainage of the right shoulder on November 1, 2005.  The Veteran contends that he incurred an additional disability as the result of VA's improper delay in discovering and treating septic arthritis of the right shoulder.  

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  A veteran may be entitled to benefits under 38 U.S.C.A. § 1151 if VA failed to timely diagnose or properly treat a disability, thereby causing increased disability or death.  The continuance or natural progression, that is, worsening, of a disease or injury may be the basis of eligibility under 38 U.S.C.A. § 1151, only if it is attributable to VA's failure to timely diagnose and properly treat the disease or injury.  38 C.F.R. § 3.361(c)(2).

The elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 814-17 (Fed. Cir. 2010).

The medical evidence of record shows that on October 8, 2005, the Veteran sought treatment for right shoulder pain at the San Juan VA emergency room.  The Veteran explained that he experienced right shoulder pain after an abrupt movement two days ago.  Shoulder x-rays revealed a large osteophyte formation, but no fracture or dislocation.  He was treated with right anti-inflammatory injection without relief and he was told to return if the symptoms persisted or worsened.  He returned to the VA emergency room on October 10, 2005.  It was noted that he was unable to move his right shoulder.  The physician determined that it was most likely a rotator cuff tear and he requested an orthopedic consult and MRI.  The Veteran underwent a fee basis private MRI on October 10, 2005.  The evidence indicates that the Veteran saw a VA primary care physician on October 25, 2005 for his right shoulder pain and he brought a copy of the MRI report done by fee basis.  The physician documented that the MRI revealed a full thickness tear involving the supraspinatus tendon with tendon retraction and significant amount of fluid within the subdeltoid aspect of the acromial bursa and moderate amount of joint effusion.  The Veteran underwent a fee basis orthopedic examination on October 31, 2005.  At that time he was diagnosed with right shoulder septic arthritis and he was sent to the VA emergency room for urgent management.  A November 1, 2005 San Juan VA emergency room treatment record shows the Veteran was there for referral to orthopedia as referred from a private orthopedic physician (fee basis) after he aspirated puss from right shoulder yesterday.  He underwent a right shoulder incision and drainage due to infection on November 1, 2005.  A March 2006 VA treatment record notes that the Veteran developed right shoulder capsulitis secondary to rotator cuff injury and past septic arthritis.  A March 2007 VA treatment record reveals that the Veteran was diagnosed with right humeral head avascular necrosis.  

The evidence of record shows that the Veteran has incurred an additional disability.  Specifically, after the Veteran was diagnosed with septic arthritis, he underwent incision and drainage due to infection.  A private physician provided the medical opinion in March 2013 and June 2017 that the septic joint and the resultant surgery caused him to have ongoing complications including adhesive capsulitis and avascular necrosis. 

With respect to the issues of whether VA failed to timely or properly diagnose and treat the Veteran's septic arthritis of the right shoulder and, if so, whether a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment and whether the veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered, the claims file contains only a positive private medical opinion.  In this regard, the private physician opined in June 2017 that it is more likely than not that because of the intra-articular steroid injection done on October 8, 2005 that the Veteran developed an infection in his joint.  There was a delay of a couple of weeks in detecting this infection.  She explained that even though the MRI from October 10, 2005 showed significant fluid, there was no aspiration done until October 31, 2005.  Then because the infection caused by the steroid injection he had to undergo emergent surgery to the shoulder.  She explained that the surgery and septic joint caused him to have on going complications including adhesive capsulitis and avascular necrosis.  She noted that the longer septic arthritis is left untreated, the greater the risk of destruction of the bone - avascular necrosis.  The physician stated that septic arthritis can only be diagnosed by aspirate, which was not done until October 31, 2005 (23 days after the injection).  The Board finds that the private medical opinion shows that the given the MRI showing of significant fluid, the VA failed to timely and properly diagnose the problem via aspiration as it was not conducted until October 31, 2005 by a private physician (on fee basis).  She further concluded that the delay in treatment of the septic arthritis as a result in the delay of diagnosis resulted in the additional disabilities of adhesive capsulitis and avascular necrosis

The Board notes that the claims file contains two VA medical opinions with respect to the 1151 claim; however, neither VA medical opinions addressed the specific issue of whether the VA failed to timely diagnose septic arthritis via aspiration based on the October 10, 2005 MRI that showed significant fluid and therefore resulting in a delay of treatment causing additional disability.  Therefore, these opinions are not probative of the dispositive issue addressed in this decision.  

Based on the evidence discussed above, the Board finds that the evidence of record is at least evenly balanced with respect to the issue of whether VA failed to timely diagnose the Veteran's septic arthritis.  Specifically, the private medical opinions dated in March 2013 and June 2017 indicate that clinical evaluation and aspiration are the key to diagnosing septic arthritis.  Furthermore, the October 10, 2005 MRI showed significant fluid and therefore indicating the need to test for septic arthritis through aspiration.  Finally, the private medical opinions revealed that delay in the diagnosis of septic joint and the surgery caused the Veteran to have ongoing complications including adhesive capsulitis and avascular necrosis.  Thus, the evidence is at least in equipoise with respect to the issue of whether the failure to timely diagnose the Veteran's septic arthritis resulted in the additional disability of adhesive capsulitis and avascular necrosis.  

In resolving reasonable doubt in favor of the Veteran, the Board finds that VA's failure to appropriately timely diagnose and treat the Veteran's septic arthritis resulted in adhesive capsulitis and avascular necrosis of the right shoulder.  Accordingly, the criteria for compensation under 38 U.S.C.A. § 1151 for adhesive capsulitis and avascular necrosis of the right shoulder have been met.

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for adhesive capsulitis and avascular necrosis of the right shoulder is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


